                                            Case 2:19-cv-01571-KJD-BNW Document 27 Filed 11/15/19 Page 1 of 4



                                        1   ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                        2   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        3   Las Vegas, Nevada 89135
                                        4
                                            Telephone: (702) 792-3773
                                            Facsimile: (702) 792-9002
                                        5   Email: swanise@gtlaw.com

                                        6   CHRISTOPHER J. NEUMANN, ESQ.
                                            Admitted Pro Hac Vice
                                        7   MATTHEW L. CROCKETT, ESQ.
                                            Admitted Pro Hac Vice
                                        8   GREENBERG TRAURIG, LLP
                                            1144 15th Street, Suite 3300
                                        9   Denver, Colorado 80202
                                            Telephone: (303) 572-6500
                                       10   Email: neumannc@gtlaw.com
                                       11           crockettm@gtlaw.com

                                       12   Counsel for Defendants
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                          IN THE UNITED STATES DISTRICT COURT

                                       15                                FOR THE DISTRICT OF NEVADA

                                       16   JENNIFER TILDEN,

                                       17                                 Plaintiff,            CASE NO. 2:19-cv-01571-KJD-DJA
                                       18
                                                     v.                                         STIPULATION AND [PROPOSED]
                                       19                                                       ORDER TO EXTEND STAY OF
                                            C. R. BARD, INC.; BARD PERIPHERAL                   DISCOVERY AND ALL PRETRIAL
                                       20   VASCULAR, INCORPORATED,                             DEADLINES
                                       21                                  Defendants.          (SECOND REQUEST)
                                       22

                                       23

                                       24           The Parties, Plaintiff Jennifer Tilden (“Plaintiff”) and Defendants C. R. Bard, Inc. and
                                       25   Bard Peripheral Vascular, Inc. (“Bard”), respectfully request pursuant to Fed. R. Civ. P. 26(c)
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                          -1-
                                            ACTIVE 47179614v1
                                            Case 2:19-cv-01571-KJD-BNW Document 27 Filed 11/15/19 Page 2 of 4



                                        1   and (d) that this Court continue the stay of discovery and all pretrial deadlines in this case
                                        2   until February 15, 2020 while they pursue on-going settlement discussions. In support
                                        3   thereof, the Parties state as follows:
                                        4                   1.     Counsel for Plaintiff Tilden and Defendants Bard have been engaged in
                                        5           good faith settlement discussions on this case since the Court granted the Parties’
                                        6           initial request to stay discovery.
                                        7                   2.     To date, Plaintiff has provided Defendants with all medical records
                                        8           regarding this matter. Defendants have reviewed the medical records and posed
                                        9           questions to the Plaintiff regarding such records.
                                       10                   3.     Plaintiff and Defendants have had several communications regarding
                                       11           resolution of issues and are continuing to narrow the issues in order to reach
                                       12           settlement.
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                   4.     Thus, the Parties jointly move this Court for an order staying the case
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           until February 15, 2020 to allow the Parties to continue to engage in settlement
                                       15           discussions.    This will further facilitate settlement discussions and prevent
                                       16           unnecessary expenditures of the Parties’ and judicial resources.
                                       17   ///
                                       18   ///
                                       19   ///
                                       20   ///
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                          -2-
                                            ACTIVE 47179614v1
                                            Case 2:19-cv-01571-KJD-BNW Document 27 Filed 11/15/19 Page 3 of 4



                                        1                   5.     The Parties agree that the relief sought herein is necessary to handle the
                                        2           case in the most economical fashion, yet allow sufficient time to schedule and
                                        3           complete discovery if necessary, consistent with the scheduling obligations of counsel.
                                        4           The relief sought in this motion is not purely for delay, but so that justice may be done.
                                        5           Respectfully submitted this 15th day of November 2019.
                                        6            MILLER LAW FIRM, LLC                            GREENBERG TRAURIG, LLP
                                        7

                                        8    By:     /s/ Jeff Seldomridge                     By:    /s/ Eric W. Swanis
                                                     Jeff Seldomridge                                Eric W. Swanis
                                        9            Pro Hac Vice Pending                            Nevada Bar No. 6840
                                       10            jseldomridge@millerfirmllc.com                  swanise@gtlaw.com
                                                     108 Railroad Avenue                             10845 Griffith Peak Drive, Suite 600
                                       11            Orange, Virginia 22960                          Las Vegas, Nevada 89135
                                                     Telephone: (540) 672-4224                       Telephone: (702) 792-3773
                                       12
                                                                                                     Facsimile: (702) 792-9002
10845 Griffith Peak Drive, Suite 600




                                                     Facsimile: (540) 672-3055
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                                    Bradley Scott Schrager                           Christopher J. Neumann
                                       14           Nevada Bar No. 10217                             Admitted Pro Hac Vice
                                                    bschrager@wrslawyers.com                         neumannc@gtlaw.com
                                       15
                                                    Don Springmeyer                                  MATTHEW L. CROCKETT, ESQ.
                                       16           Nevada Bar No. 1021                              Admitted Pro Hac Vice
                                                                                                     crockettm@gtlaw.com
                                                    dspringmeyer@wrslawyers.com
                                       17                                                            GREENBERG TRAURIG, LLP
                                                    WOLF, RIFKIN, SHAPIRO,
                                                                                                     1144 15th Street, Suite 3300
                                       18           SCHULMAN & RABKIN
                                                                                                     Denver, Colorado 80202
                                                    3556 E. Russell Road
                                       19                                                            Telephone: (303) 572-6500
                                                    Las Vegas, Nevada 89120
                                                                                                     Facsimile: (303) 572-6540
                                       20           Telephone: (702) 341-5200
                                                    Facsimile: (702) 341-5300
                                       21                                                            Attorneys for Defendants
                                                     Attorneys for Plaintiff
                                       22
                                                                                                    IT IS SO ORDERED:
                                       23                        12/5/2019
                                       24          DATED:
                                                                                                 DANIEL ALBREGTS
                                       25                                                        UNITED STATES MAGISTRATE JUDGE
                                       26

                                       27

                                       28

                                                                                           -3-
                                            ACTIVE 47179614v1
                                            Case 2:19-cv-01571-KJD-BNW Document 27 Filed 11/15/19 Page 4 of 4



                                        1                                 CERTIFICATE OF SERVICE
                                        2           I hereby certify that on November 15, 2019, I caused the foregoing document to be
                                        3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                        4   notification of such filing to the CM/ECF participants registered to receive such service.
                                        5           Jeff Seldomridge
                                                    MILLER LAW FIRM, LLC
                                        6
                                                    108 Railroad Avenue
                                        7           Orange, Virginia 22960
                                                    Telephone: (540) 672-4224
                                        8           Facsimile: (540) 672-3055
                                        9           jseldomridge@millerfirmllc.com
                                                    Counsel for Plaintiff
                                       10

                                       11                                                             /s/ Evelyn Escobar-Gaddi
                                                                                                An employee of GREENBERG TRAURIG, LLP
                                       12
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                         -4-
                                            ACTIVE 47179614v1
